IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


ROBERT THOMAS POTCHEN,

              Appellant,

 v.                                                      Case No. 5D14-4336

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed March 23, 2018

Appeal from the Circuit Court
for Orange County,
Timothy R. Shea, Judge.

Robert Thomas Potchen, Orlando, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and L. Charlene Matthews,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       Robert Potchen was convicted, after a jury trial, of several offenses including

armed burglary of a structure with a firearm (count II) and aggravated assault with a

firearm (count V). We affirm as to all issues raised on appeal except one. We conclude

that the trial court erred in imposing consecutive mandatory minimum sentences on

counts II and V. See, e.g., Walton v. State, 208 So. 3d 60, 64 (Fla. 2016) (reiterating that
consecutive sentencing of mandatory minimum imprisonment terms for multiple firearm

offenses is impermissible if offenses arose from same criminal episode and firearm was

merely possessed but not discharged).

      On remand, the trial court shall order the mandatory minimum sentences imposed

on counts II and V to run concurrently.

      AFFIRMED, in part; REVERSED, in part; and REMANDED.


EVANDER, BERGER and EDWARDS, JJ., concur.




                                          2